DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 

“audio command interface” and “network interface” in claim 1.  

	NOTE:  Supporting structure is found at corresponding PG Publication US 2020/0120164 A1 as follows:

    PNG
    media_image1.png
    414
    1015
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    750
    1020
    media_image2.png
    Greyscale

.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

NOTE:  The Federal Circuit has soundly established that generic placeholders for "means", not modified by structure, and defined by function do indeed invoke 112f.  See Richard A. Williamson v. Citrix Online, LLC (Fed. Cir. 2015):
    PNG
    media_image3.png
    350
    1184
    media_image3.png
    Greyscale



 Additional Claim Interpretation:

	Claim 1 has been amended to recite, “wherein the at least one operating system or the at least one application is not required to be configured for interaction with the mobile device”.    This claim element may be interpreted in accordance with its plain meaning (first interpretation below), and also in light of the corresponding specification disclosure which sheds light on the claim scope (second interpretation below):

	First Interpretation:  It is noted that claim 1 is a machine claim, and the limitation, “wherein the at least one operating system or the at least one application is not required to be configured for interaction with the mobile device”, is structural.  That is, the limitation defines a structural relationship 

“wherein the at least one operating system or the at least one application is not required to be
configured, but may be configured, for interaction with the mobile device”.   In other words, the scope of the claim limitation covers both scenarios, where the application or the operating system is configured, or isn’t configured to interact with the mobile device; just that it’s not required to be.

	This is fully supported by the specification disclosure at paragraph 0025, where some applications “are” configured, and some are “not required” to be configured:


    PNG
    media_image4.png
    372
    1423
    media_image4.png
    Greyscale


Second Interpretation:  The limitation, “wherein the at least one operating system or the at least one application is not required to be configured for interaction with the mobile device”, can also be understood light of the specification disclosure as follows:   


Specification paragraph 0024 states: 


    PNG
    media_image5.png
    400
    1304
    media_image5.png
    Greyscale

	Applicant’s specification paragraph 0025 states:

    PNG
    media_image6.png
    551
    1304
    media_image6.png
    Greyscale


	Thus, the limitation “wherein the at least one operating system or the at least one application is not required to be configured for interaction with the mobile device” is taken, according to applicant’s corresponding specification disclosure, to mean that because operating system and/or native application commands are “provided” on the “audio command interface”, which resides on the “general purpose computer” and NOT on the mobile device, the mobile device is not required to directly interact with the operating system or native applications by way of computer coded commands.  Stated differently, all of the voice processing is performed on the “general purpose computer” and not on the mobile device.  The mobile device is simply used as a microphone for voice input to the computer, and a display for displaying the result. 

	Given either interpretation, the prior art Balakrishnan (US 6,233,559 B1) in view of Wong et al. (US 2006/0235700 A1) below reads on the claim as currently amended.  Refer to the claim rejection below. 

Response to Arguments
Applicant's arguments filed on 01/12/2022 have been fully considered but they are not persuasive.
Applicant argues the following:

    PNG
    media_image7.png
    400
    1145
    media_image7.png
    Greyscale


	In reply, the limitation in question is:  “wherein the at least one operating system or the at least one application is not required to be configured for interaction with the mobile device”.    The specification discloses an embodiment that fulfills this requirement by providing the operating system and/or application commands on the audio command interface, as opposed to the mobile device, and thus operating system or applications are not required to be configured to interact with the mobile device by way of computer code.   Specifically regarding applicant’s argument that:

    PNG
    media_image8.png
    173
    1124
    media_image8.png
    Greyscale

, it is noted that a claim element does not define a “thing”.  Rather, a claim element defines a boundary that encompasses a thing or things (In re Vogel (CCPA 1970)).  The specification on the other hand defines a “thing”, or “things”, in the form of embodiments.   In the case of the examiner’s second interpretation, the “one exemplary embodiment” argued by applicant falls within the boundary (or scope) of the claim, and therefore the claim is properly interpreted as encompassing that same embodiment.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 11, 12, and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balakrishnan (US 6,233,559 B1) in view of Wong et al. (US 2006/0235700 A1). 

Regarding claim 11, Balakrishnan discloses (except for elements highlighted in italicized bold below) a system for accessing and controlling a computer from a mobile device, comprising:

the mobile device, wherein the mobile device is any hardware device capable of mobility (microphone 40 is a device for accessing and controlling the computer 10:


    PNG
    media_image9.png
    276
    315
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    417
    287
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    247
    711
    media_image11.png
    Greyscale

);

the computer, wherein the computer is a general purpose processing platform comprised of one or more discrete components (

    PNG
    media_image12.png
    612
    609
    media_image12.png
    Greyscale


 );

mobile device to the general purpose processing platform (numeral 39 and connection 60:

    PNG
    media_image13.png
    495
    727
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    149
    702
    media_image14.png
    Greyscale

One of ordinary skill in the art would understand that the voice signal from the microphone is communicated by way of the ADC 39 and signal line 60 to the computer); and




    PNG
    media_image15.png
    565
    716
    media_image15.png
    Greyscale

), the audio command interface:

receives voice or data information from the mobile device (figure 2, numeral 60 is where the voice data is received by the computer from the microphone); 

determines whether the voice or data information corresponds to a command (


    PNG
    media_image16.png
    196
    706
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    531
    714
    media_image17.png
    Greyscale

 ); and



    PNG
    media_image18.png
    393
    713
    media_image18.png
    Greyscale

the command may be an application or an operating system command:


    PNG
    media_image19.png
    183
    714
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    263
    698
    media_image20.png
    Greyscale

),

wherein the audio command interface decides which is the appropriate operating system or application to execute at least one process in response to the command (as described immediately above:

    PNG
    media_image21.png
    348
    716
    media_image21.png
    Greyscale

),




    PNG
    media_image22.png
    163
    705
    media_image22.png
    Greyscale


); and 

wherein the general purpose processing platform further comprises a network interface.

Balakrishnan does not teach a “mobile” device for accessing and controlling the computer 10, and does not teach “wherein the general purpose processing platform further comprises a network interface”.

	Wong also discloses a system for voice commanding a computer (figure 4a, 4b; 


    PNG
    media_image23.png
    218
    527
    media_image23.png
    Greyscale

).

	Wong teaches a “mobile” device for accessing and controlling the computer 10, and “wherein the general purpose processing platform further comprises a network interface” (


    PNG
    media_image24.png
    809
    696
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    607
    989
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    481
    1035
    media_image26.png
    Greyscale


	Alternatively, regarding the claimed “network interface”, Wong’s “speech engine” 213 is a form of network interface, in that it receives voice commands from the mobile device transmitted over the 


    PNG
    media_image27.png
    599
    735
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    232
    512
    media_image28.png
    Greyscale

).



    PNG
    media_image29.png
    321
    425
    media_image29.png
    Greyscale

), 
using the mobile device coupled to the network interface taught by Wong as described above, with motivation coming from Wong:  Allowing the user of Balakrishnan to access the computer 10 using voice commands via. a mobile device (e.g., mobile telephone as taught by Wong) connected to a network interface: 

1)  allows the user to access his/her files and/or software applications remotely on the user’s mobile display device at another location resulting in the convenience of being able to access a home computer remotely;

2)  allows for the ability to remotely browse and share files which would not otherwise be accessible to the user of the mobile device; and 

3)  frees memory on the mobile device as well.

See Wong: 



    PNG
    media_image30.png
    475
    526
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    154
    522
    media_image31.png
    Greyscale

.

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Balakrishnan, while the teaching of Wong continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

	Regarding the limitation, “wherein the at least one operating system or the at least one application is not required to be configured for interaction with the mobile device”, refer to the claim interpretation section above.   Balakrishnan alone, and Balakrishnan as modified by Wong teaches this limitation as follows:
	Similar to applicant’s own disclosure, Balakrishnan teaches that operating system and/or native application commands are “provided” on the “audio command interface”, which resides on the “general purpose computer” and NOT on the mobile device, and the mobile device is not required to directly interact with the operating system or native applications, and all of the voice processing is performed on 


    PNG
    media_image32.png
    583
    743
    media_image32.png
    Greyscale


	The microphone, or “mobile device” of the Balakrishnan/Wong combination, is simply used as a voice input device, the same as in applicant’s own disclosure.   The mobile device of Balakrishnan/Wong need not be configured or pre-configured for any interaction, because the vocabularies 44 and 46 and language models 48 and 50, as well as the feature extractor 62 and decoder 64 and arbitrator 70 all reside on the general purpose computer, not involving the mobile device.  

Response to Arguments
Applicant's arguments filed on 01/12/2022 have been fully considered but they are not persuasive.
Applicant argues the following:

    PNG
    media_image33.png
    249
    1166
    media_image33.png
    Greyscale


	The claim 11 limitation in question is as follows:

    PNG
    media_image34.png
    89
    632
    media_image34.png
    Greyscale

	“Voice or data” is an alternative limitation, and therefore the claim only requires that either “voice” OR “data” (or both) be received in order to fulfill the claimed requirement.    Balakrishnan receives “voice” data and therefore fulfills the claimed requirement.  Furthermore, the voice received by 

	Regarding claim 12, the system of claim 11, wherein the network interface is configured to monitor a modem for incoming data traffic that indicates the mobile device is attempting to interface with the general purpose processing platform (met by the Balakrishnan/Wong combination as applied to claim 11 above; Wong figure 5:


    PNG
    media_image35.png
    528
    658
    media_image35.png
    Greyscale


    PNG
    media_image36.png
    235
    528
    media_image36.png
    Greyscale

).
Regarding claim 16, the system of claim 11, wherein the network interface monitors a network card (met by the Balakrishnan/Wong combination as applied to claim 11 above; Wong figure 5: “adapter 570” is a network card as would be understood by one of ordinary skill in the art:


    PNG
    media_image37.png
    205
    1023
    media_image37.png
    Greyscale


    PNG
    media_image38.png
    467
    423
    media_image38.png
    Greyscale

).

Regarding claim 17, the system of claim 16, wherein the network card comprises a connection to a local area network (refer to the claim 16 rejection above; numeral 571 “local area network”).

Regarding claim 18, the system of claim 16, wherein the network card comprises a network interface card (refer to the claim 16 rejection above; Wong’s adapter 570 is a network interface card:

    PNG
    media_image37.png
    205
    1023
    media_image37.png
    Greyscale


    PNG
    media_image39.png
    546
    372
    media_image39.png
    Greyscale

).

claim 19, the system of claim 11, wherein the network interface receives voice information from the mobile device and performs voice recognition on the voice information (refer to the claim 11 rejection above; as noted in the claim 11 rejection, alternatively, regarding the claimed “network interface”, Wong’s “speech engine” 213 is a form of network interface, in that it receives voice commands from the mobile device transmitted over the network to the PC and translates those commands into commands to control, or interface, with the PC; see:


    PNG
    media_image27.png
    599
    735
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    232
    512
    media_image28.png
    Greyscale

).

Regarding claim 20, the system of claim 11, wherein the network interface receives data information from the mobile device and performs data recognition on the data information (refer to the claim 19 rejection above; voice data is received and recognized by the speech engine 213 of Wong as part of the Balakrishnan/Wong combination).

Claim 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balakrishnan (US 6,233,559 B1) in view of Wong et al. (US 2006/0235700 A1) as applied to claim 12 above, and further in view of Jai et al. (US 2008/0162659 A1). 

The Balakrishnan/Wong combination as applied to claim 12 teaches a modem (Wong:

    PNG
    media_image40.png
    312
    420
    media_image40.png
    Greyscale


    PNG
    media_image41.png
    245
    526
    media_image41.png
    Greyscale

 ), but does not teach:

Regarding claim 13, the system of claim 12, wherein the modem is a public switched telephone network modem, or 

	Regarding claim 14, the system of claim 12, wherein the modem is a cable modem, or

Regarding claim 15, the system of claim 12, wherein the modem is a digital subscriber line (DSL) modem.

	Jai teaches a network system comprising a modem (

    PNG
    media_image42.png
    738
    858
    media_image42.png
    Greyscale


 ), and further teaches a public switched telephone network modem, cable modem, and DSL modem common types of modem alternatives ( 

    PNG
    media_image43.png
    146
    831
    media_image43.png
    Greyscale

NOTE:  A dial-up modem is a public switched telephone network modem as would be understood by one of ordinary skill in the art). 

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to select, as the modem required by the Balakrishnan/Wong combination, any of the a public switched telephone network modem, cable modem, and DSL modem taught by Jai, in order to be able to adequately form an appropriate transmission link with a user’s internet service provider depending upon the technology used by that particular service provider. 

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of the Balakrishnan/Wong combination, while the teaching of Jai continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10491679 B2 in view of Balakrishnan (US 6,233,559 B1) in view of Wong et al. (US 2006/0235700 A1) as applied to claim 11 above.  Claim 1 of the patent teaches all of the elements of pending claim 11 except for “wherein the general purpose processing platform further .

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 9794348 B2 in view of Balakrishnan (US 6,233,559 B1) in view of Wong et al. (US 2006/0235700 A1) as applied to claim 11 above.  Claim 1 of the patent teaches all of the elements of pending claim 11 except for “wherein the general purpose processing platform further comprises a network interface”, which is taught by Wong, “wherein the selecting is performed before the command is allowed to be provided to the selected operating system or selected application”, which is taught by Balakrishnan, and “from at least one operating system and at least one application”, which is taught by Balakrishnan, and it would have been obvious to add these features to the invention defined by claim 11 for the reasons provided in the claim 11 rejection above.

Claim 11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of each of copending Application No.s 16677351, 16655047, 16710692, 16710539, 16896743, 16896693, 16896673, 16677369, 16677332, 16655061, and 16655054 respectively and independently, in view of Balakrishnan (US 6,233,559 B1) in view of Wong et al. (US 2006/0235700 A1) as applied to claim 11 above.   Given the large number of copending and related application and the early stage of prosecution at this time, it is impractical for a complete claim mapping and analysis at this time, given that the filing of a Terminal Disclaimer can overcome this rejection at any time.  The examiner has evaluated each claim 1 of every application listed above, and determined that pending claim 11 is an obvious variation of each of these claims in view of Balakrishnan (US 6,233,559 .  This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Beauregard et al. (US 6,438,545 B1) is pertinent as also teaching, similar to Balakrishnan applied above, the following highlighted claim 11 elements:

    PNG
    media_image44.png
    906
    977
    media_image44.png
    Greyscale

	
	See Beauregard figure 4, and:

    PNG
    media_image45.png
    258
    721
    media_image45.png
    Greyscale


    PNG
    media_image46.png
    252
    699
    media_image46.png
    Greyscale


    PNG
    media_image47.png
    304
    716
    media_image47.png
    Greyscale

 

    PNG
    media_image48.png
    213
    714
    media_image48.png
    Greyscale

.

Ben-Efraim et al. (US 7,203,721 B1) is pertinent as teaching a system for the remote, voice control of a computer system, similar to Wong above. See Ben-Efraim figures 2-3B, and:


    PNG
    media_image49.png
    332
    546
    media_image49.png
    Greyscale


.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401.  The examiner can normally be reached on M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665